Title: From Alexander Hamilton to Peter Colt, [23 July 1793]
From: Hamilton, Alexander
To: Colt, Peter



[Philadelphia, July 23, 1793]
Sir

The bearer of this is Mr. Taylor, about whom I wrote to you sometime since, is about to go to Patterson to ascertain whether there is any prospect of his being useful to the Society in the Printing Branch. He will explain to you his opportunities and his pretentions—on which I can say no more than I said in a former letter either to Mr. Low or yourself. You will of course inform him what issue his application is likely to meet & if he should incline to proceed to New York I will thank you to give him letters to Mr. Low. & Mr. Watson, to make him & his errand known to them.
With esteem I am   Sir   Your Obed serv

A Hamilton
Philadelphia July 23. 1793
Peter Colt Esqr.

